 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
AMONG
 
ROO GROUP, INC.
 
ROO MEDIA CORPORATION
 
 
RJM PRICE & COMPANY, INC.
 
AND
 
ROBERTSON PRICE
 


 
 
DATED AS OF JANUARY 22, 2007
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS.
1
     
1.
Sale of Assets
1
1.2.
Excluded Assets
2
1.3.
Assumed Liabilities; Excluded Liabilities; Employees.
2
1.4.
Purchase Price; Adjustment; Payment.
2
1.5.
Purchase Price Allocation
4
1.6.
Records and Contracts
4
1.7.
Further Assurances
4
1.8.
Sales and Transfer Taxes
4
1.9.
Transfer of Subject Assets
4
     
ARTICLE II.
CLOSING AND TERMINATION
4
     
2.1.
Closing Date
4
2.
Termination of Agreement
5
2.3.
Procedure Upon Termination
5
2.4.
Effect of Termination
5
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNER
5
     
3.1.
Organization and Good Standing
5
3.2.
Authorization of Agreement
5
3.3.
Ownership of Seller
6
3.4.
No Subsidiaries
6
3.5.
Conflicts; Consents of Third Parties.
6
3.6.
Ownership and Transfer of Assets
6
3.7.
Financial Statements
7
3.8.
No Undisclosed Liabilities
7
3.9.
Absence of Certain Developments
7
3.10.
Taxes.
8
3.11.
Real Property.
10
3.12.
Tangible Personal Property.
10
3.13.
Intangible Property
11
3.14.
Material Contracts
11
3.15.
Employee Benefits.
12
3.16.
Labor.
12
3.17.
Litigation
13
3.18.
Compliance with Laws; Permits.
13
3.19.
Environmental Matters
13
3.20.
Insurance
14
3.21.
Inventories; Receivables; Payables.
14
3.22.
Customers and Suppliers
14
3.23.
Banks
14

 
 
-i-

--------------------------------------------------------------------------------

 
 
 
3.24.
No Misrepresentations
14
3.25.
Financial Advisors
15
3.26.
Investment Intention
15
3.27.
Accredited Investor
15
3.28.
Patriot Act
15
     
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER
16
     
4.1.
Organization and Good Standing.
16
4.2.
Authorization of Agreement.
16
4.3.
Conflicts; Consents of Third Parties.
17
4.
Litigation
17
4.9.
Financial Advisors
17
4.10.
Patriot Act
17
4.11.
No Knowledge of Breaches
18
     
ARTICLE V.
COVENANTS
18
     
5.1.
Access to Information
18
5.2.
Conduct of the Business Pending the Closing.
18
5.3.
Consents
20
5.4.
Other Actions
20
5.5.
No Solicitation
20
5.6.
Preservation of Records
20
5.7.
Publicity
21
5.8.
Use of Name
21
5.9.
Employment Agreements
21
     
ARTICLE VI.
CONDITIONS TO CLOSING
22
     
6.1.
Conditions Precedent to Obligations of Parent and Purchaser
22
6.2.
Conditions Precedent to Obligations of the Seller and Owner
23
     
ARTICLE VII.
   
DOCUMENTS TO BE DELIVERED
24
   
7.1.
Documents to be Delivered by the Seller
24
7.2.
Documents to be Delivered by the Parent
24
     
ARTICLE VIII.
   
INDEMNIFICATION
24
   
8.1.
Indemnification.
24
8.2.
Limitations on Indemnification
25
8.3.
Indemnification Procedures.
25

 
 
-ii-

--------------------------------------------------------------------------------

 
 
 

     
ARTICLE IX.
MISCELLANEOUS
26
     
9.1.
Payment of Sales, Use or Similar Taxes
26
9.2.
Survival of Representations and Warranties
27
9.3.
Expenses
27
9.4.
Specific Performance
27
9.5.
Further Assurances
27
9.6.
Submission to Jurisdiction; Consent to Service of Process
27
9.7.
Entire Agreement; Amendments and Waivers
28
9.8.
Table of Contents and Headings
28
9.9.
Notices
28
9.10.
Severability
29
9.11.
Binding Effect; Assignment
29



 


 
-iii-

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of January 18, 2007 (the “Agreement”),
between ROO Group, Inc., a Delaware corporation (the “Parent”), ROO Media
Corporation, a Delaware corporation and a wholly owned subsidiary of Parent
(“Purchaser”), RJM Price & Company, Inc., a Delaware corporation, (the
“Seller”), and Robertson Price (the “Owner”).
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Purchaser, and Purchaser desires to purchase from Seller,
all of the properties, rights and assets constituting the business of Seller,
which is engaged in the business of online broadcast video and operates under
the name “MyVideoDaily” (the “Business”); and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS.
 
1.1.  Sale of Assets. Seller agrees to sell, assign, transfer and deliver to
Purchaser, and Purchaser agrees to purchase from Seller, all of Seller’s right,
title and interest in and to all of the properties, assets and business of the
Business, of every kind and description, tangible and intangible, real, personal
or mixed, and wherever located, but excluding the Excluded Assets, including,
without limitation, the following:
 
(a)  Equipment. All assets of any kind or nature, including all inventory,
software, supplies and other tangible personal property of every kind and
description owned by Seller and used or held for use in connection with the
Business, all as set forth on Schedule 1.1(a) attached hereto (“Equipment”);
 
(b)  Contracts. All of the rights of Seller under, and interest of Seller in and
to, all contracts relating to the Business, a true, correct and complete list of
which contracts is attached hereto as Schedule 1.1(b) (“Contracts”);
 
(c)  Intellectual Property. All of Seller’s Intellectual Property relating to
the Business, as set forth on Schedule 1.1(c) attached hereto;
 
(d)  Goodwill. All of the goodwill of Seller in, and the going concern value of,
the Business, and all of the business and customer lists and accounts,
proprietary information, marketing materials and collateral and trade secrets
related to the Business;
 
(e)  Records. All of Seller’s customer logs, location files and records, and
other business files and records, in each case relating to the Business; and
 
The assets, properties and business of Seller being sold to and purchased by
Parent under this Section 1.1 are referred to herein collectively as the
“Assets.”
 
 
1

--------------------------------------------------------------------------------

 
1.2.  Excluded Assets. There shall be excluded from the Assets and retained by
Seller, all assets identified on Schedule 1.2 attached hereto, and all other
assets of Seller which are not used or held for use in connection with the
Business or otherwise necessary to the operation of the Business (the “Excluded
Assets”).
 
1.3.  Liabilities; Employees.
 
(a)  Liabilities. Except as otherwise expressly agreed to herein, Purchaser
shall not assume, pay or be liable for any liability or obligation of Seller of
any kind or nature at any time existing or asserted, whether, known, unknown,
fixed, contingent or otherwise, not specifically assumed herein by Parent or
Purchaser or assumed by virtue of the acquisition of one or more Assets, and any
liability or obligation relating to, resulting from or arising out of (i) the
Excluded Assets, (ii) the employees of the Business or (iii) any fact existing
or event occurring prior to, or relating to the operation of the Business prior
to, the date hereof.
 
(b)  Employees, Wages and Benefits.
 
(i)  Seller’s only employee is Robertson Price. Seller shall terminate Robertson
Price as an employee effective as of the Closing Date and neither Parent nor
Purchaser shall assume or have any obligations or liabilities with respect to
such employee, including, without limitation, any severance obligation.
 
(ii)  Parent shall enter into an employment agreement with Robertson Price,
substantially in the form of Exhibit A hereto, (the “Employment Agreement”).
 
(iii)  Seller shall pay all wages, salaries, commissions, and the cost of all
fringe benefits provided to its employee which shall have become due for work
performed as of and through the date hereof, and Seller shall collect and pay
all Taxes in respect of such wages, salaries, commissions and benefits.
 
(iv)  Seller acknowledges and agrees that neither Parent nor Purchaser shall
acquire any rights or interests of Seller in, or assume or have any obligations
or liabilities of Seller under, any benefit plans maintained by Seller, or for
the benefit of the employee of Seller, including, without limitation,
obligations for severance.
 
1.4.  Purchase Price; Adjustments. 
 
(a)  Purchase Price. In consideration of the sale by Seller to Purchaser of the
Assets, Parent shall pay to Seller an amount up to One Million, Three Hundred
and Fifty Dollars ($1,350,000).
 
(b)  Payment of Purchase Price. The Purchase Price will be paid as follows:
 
(i)  $250,000 in cash upon execution of this Agreement (“Initial Payment”),
which shall be non-refundable absent a breach by the Seller of this Agreement;
provided that for purposes of this Section 1.4(b)(i), a breach of the Employment
Agreement shall not be deemed a breach of this Agreement;
 
 
2

--------------------------------------------------------------------------------

 
(ii)  $1,000,000 in shares of Parent’s common stock, par value $.0001 per share
(the “Shares”), payable in equal quarterly installments at a price per share
which shall be equal to the average closing price of the Parent’s common stock
over the final 20 Trading Days of the quarterly period in which certain
milestones (the “Milestones”) set forth in the attached Schedule 1.4(b)(ii) are
achieved; provided however, that for purposes of calculating the number of
shares under this Section b(ii) the per share price shall not be less than
$2.00; and
 
(iii)  $100,000 payable on the second-year anniversary date of the Closing;
provided that, if Robertson Price’s employment with the Company has been
terminated (a) by Robertson Price due to a breach by Parent or Purchaser of
either the Employment Agreement or this Agreement (and not cured within the
permitted cure-period), or (b) by Parent for any reason other than for “Cause”
(as defined in the Employment Agreement), then the payment described in this
Section 1.4(b)(iii) shall become immediately due and payable on the date of such
termination.
 
For purposes of this subsection (b) the term “Trading Day” shall mean any day on
which the Parent’s Common Stock is listed or quoted on any of the New York Stock
Exchange, the American Stock Exchange, Nasdaq Stock Market or the
Over-the-Counter Bulletin Board.
 
(c)  Escrow. The Initial Payment shall be deposited in escrow account of
Seller’s Attorney, Simon J. Lincoln, Esq. and shall be released on or about
January 5, 2006 (“Release Date”). Absent a court order instructing him
otherwise, Escrow Agent shall automatically release this Initial Payment to
Seller on or after the Release Date.
 
(d)  Adjustments. If Robertson Price shall have been terminated by ROO for
“Cause” as defined in the Employment Agreement within six (6) months of the
Closing Date, Seller shall return to Parent and Purchaser, 50% of the Shares
that shall have been issued to Seller through such date.
 
(e) Shares. If, through or as a result of any merger, consolidation, sale of all
or substantially all of the assets of the Parent, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, (i) the outstanding shares of Common Stock
are increased, decreased or exchanged for a different number or kind of shares
or other securities of the Parent, or (ii) additional shares or new or different
shares or other securities of the Parent or other non-cash assets are
distributed with respect to such shares of Common Stock, an appropriate and
proportionate adjustment shall be made in Section 1.4(b)(ii) with respect to
(x) the number and kind of shares or other securities subject to issuances of
Shares, and (y) the minimum price for each Share.
 
(f) Payment Designee. Seller may designate one or more third parties to receive
any payment described in this Section 1.4. Such designation shall be in writing
and delivered as required pursuant to Section 9.9. Parent agrees to deliver all
subsequent payments to such designee(s); provided however, such designee shall
be required to execute a document satisfactory to counsel to Parent and/or
Purchaser which shall include the representations contained in Sections 3.26,
3.27, 3.28, 3.29, and 3.30 of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
1.5.  Purchase Price Allocation. Parent, Purchaser and Seller shall mutually
agree on the allocation of the Purchase Price. Such allocation shall be binding
upon Parent, Purchaser and Seller for all purposes (including financial
accounting purposes, financial and regulatory reporting purposes and tax
purposes). Parent, Purchaser and Seller each further agrees to file its Federal
income tax returns and its other tax returns reflecting such allocation, Form
8594 and any other reports required by Section 1060 of the Internal Revenue Code
of 1986, as amended (the “Code”).
 
1.6.  Records and Contracts. Seller shall deliver to Parent and Purchaser all of
the Contracts, with such assignments thereof and consents to assignments as are
necessary to assure Parent and Purchaser of the full benefit of the same. Seller
shall also deliver to Parent and Purchaser all of Seller’s files and records
constituting Assets.
 
1.7.  Further Assurances. Seller shall, from time to time after the consummation
of the transactions contemplated herein, at the request of Parent or Purchaser
and without further consideration, execute and deliver further instruments of
transfer and assignment and take such other action as Parent or Purchaser may
reasonably require to more effectively transfer and assign to, and vest in,
Parent or Purchaser the Assets free and clear of all Liens.
 
1.8.  Sales and Transfer Taxes. All sales, transfer, use, recordation,
documentary, stamp, excise taxes, personal property taxes, fees and duties
(including any real estate transfer taxes) under applicable law incurred in
connection with this Agreement or the transactions contemplated hereby will be
borne and paid by Parent.
 
1.9.  Transfer of Subject Assets. Seller shall deliver or cause to be delivered
to Purchaser good and sufficient instruments of transfer transferring to
Purchaser title to all of the Assets, together with all required consents. Such
instruments of transfer (a) shall contain appropriate warranties and covenants
which are usual and customary for transferring the type of property involved
under the laws of the jurisdictions applicable to such transfers, (b) shall be
in form and substance reasonably satisfactory to Purchaser and its counsel, (c)
shall effectively vest in Purchaser good and marketable title to all of the
Assets free and clear of all Liens (as hereafter defined), and (d) where
applicable, shall be accompanied by evidence of the discharge of all Liens
against the Assets.
 
ARTICLE II.
CLOSING AND TERMINATION
 
2.1.  Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 6.1 and 6.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the sale and purchase of the Assets
provided for in Section 1.1 hereof (the “Closing”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP located at 1065 Avenue of the
Americas, 21st Floor, New York, NY 10018 (or at such other place as the parties
may mutually agree upon) on or before January 31, 2007 (or on such other date as
the parties may mutually agree upon). The date on which the Closing shall be
held is referred to in this Agreement as the “Closing Date”
 
 
4

--------------------------------------------------------------------------------

 
2.2.  Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
 
(a)   by mutual written consent of the Seller and the Parent; or
 
(b)  by the Seller or the Parent if there shall be in effect a final
nonappealable order of a court, government or governmental agency or body of
competent jurisdiction (“Governmental Body”) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
2.3.  Procedure Upon Termination. In the event of termination and abandonment by
the Parent or the Seller, or both, pursuant to Section 2.2 hereof, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Assets hereunder shall be
abandoned, without further action by the Parent or the Seller. If this Agreement
is terminated as provided herein each party shall redeliver all documents, work
papers and other material of any other party relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the party furnishing the same.
 
2.4.  Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Parent or the
Seller; provided, however, that nothing in this Section 2.4 shall relieve the
Parent or the Seller of any liability for a breach of this Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNER
 
The Seller hereby represents and warrants to the Parent and Purchaser that:
 
3.1.  Organization and Good Standing. The Seller is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation as set forth above and has all requisite power
and authority to own, lease and operate its properties and to carry on its
business as now conducted. The Seller is duly qualified or authorized to do
business as a foreign company and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where failure to
be so qualified would not have a material adverse effect on the business, assets
or financial condition of the Seller taken as a whole (“Material Adverse
Effect”). 
 
3.2.  Authorization of Agreement. The Seller and the Owner have all requisite,
power, authority and legal capacity to execute and deliver this Agreement, and
each other agreement, document, or instrument or certificate contemplated by
this Agreement or to be executed by the Seller or the Owner in connection with
the consummation of the transactions contemplated by this Agreement (together
with this Agreement, the “Seller Documents”), and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each of the Seller
Documents will be at or prior to the Closing, duly and validly executed and
delivered by the Seller or the Owner and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of the Seller, enforceable
against the Seller or the Owner, as applicable, in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
 
5

--------------------------------------------------------------------------------

 
3.3.  Ownership of Seller. The Owner owns 65% of the issued and outstanding
shares of the Seller, free and clear of any and all liens, charges or
encumbrances or any kind or nature. 
 
3.4.  No Subsidiaries. The Seller has no subsidiaries.
 
3.5.  Conflicts; Consents of Third Parties. 
 
(a)  Except as set forth in Schedule 3.5(a), none of the execution and delivery
by the Seller or Owner of this Agreement and the Seller Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by the Seller with any of the provisions hereof or thereof will (i) conflict
with, or result in the breach of, any provision of the Certificate of
Incorporation of the Seller, as amended to date or the Bylaws of the Seller, as
amended to date; (ii) conflict with, violate, result in the breach or
termination of, or constitute a default under any note, bond, mortgage,
indenture, license, agreement or other instrument or obligation to which the
Seller or any Owner is a party or by which any of them or any of their
respective properties or assets is bound; (iii) violate any statute, rule,
regulation, order or decree of any governmental body or authority by which the
Seller or any Owner is bound; or (iv) result in the creation of any Lien upon
the properties or assets of the Seller except, in case of clauses (ii), (iii)
and (iv), for such violations, breaches or defaults as would not, individually
or in the aggregate, have a Material Adverse Effect.
 
(b)  Except as set forth in Schedule 3.5(b), No consent, waiver, approval,
order, permit or authorization of, or declaration or filing with, or
notification to, any person or Governmental Body is required on the part of the
Seller in connection with the execution and delivery of this Agreement or the
Seller Documents, or the compliance by the Seller as the case may be, with any
of the provisions hereof or thereof.
 
3.6.  Ownership and Transfer of Assets. Seller has good and marketable title to
all of the Assets free and clear of all mortgages, pledges, security interests,
charges, liens, restrictions and encumbrances of any kind (collectively,
“Liens”) whatsoever. Upon the sale, assignment, transfer and delivery of the
Assets to the Purchaser hereunder and under the Seller Documents, there will be
vested in the Purchaser good, marketable and indefeasible title to the Assets,
free and clear of all Liens. The Assets include all of the assets and properties
(i) held for use by Seller to conduct the Business as presently conducted and
(ii) necessary for Purchaser to operate the Business in the same manner as such
business is currently operated by Seller. All of the tangible Assets are in good
repair, have been well maintained and are in good operating condition, do not
require any material modifications or repairs, and comply in all material
respects with applicable laws, ordinances and regulations, ordinary wear and
tear excepted. 
 
 
6

--------------------------------------------------------------------------------

 
3.7.  Financial Statements. The Seller has delivered or caused to be delivered
to the Parent such financial documents as have been requested by Parent (such
financial documents are referred to herein as the “Seller Financial
Statements”). Each of the Seller Financial Statements is complete and correct in
all material respects. For the purposes hereof, the date October 31, 2006, is
referred to as the “Seller Balance Sheet Date”.
 
3.8.  No Undisclosed Liabilities. All of Seller’s material indebtedness,
obligations and liabilities of any kind (whether accrued, absolute, contingent
or otherwise, and whether due or to become due) are listed in Schedule 3.8.
 
3.9.  Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 3.9, since the Seller Balance Sheet Date:
 
(i)  there has not been an event which had a Material Adverse Effect nor has
there occurred any event which is reasonably likely to result in a Material
Adverse Effect;
 
(ii)  there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Seller having a
replacement cost of more than $5,000 for any single loss or $10,000 for all such
losses;
 
(iii)  there has not been any declaration, setting aside or payment of any
distribution in respect of any partnership interest of the Seller or any
repurchase, redemption or other acquisition by the Seller of any outstanding
partnership, or other ownership interest in, the Seller;
 
(iv)  the Seller has not awarded or paid any bonuses to employees of the Seller
with respect to the fiscal years ended 2005 and 2006 or entered into any
employment, deferred compensation, severance or similar agreement (nor amended
any such agreement) or agreed to increase the compensation payable or to become
payable by it to any of the Seller’s directors, officers, employees, agents or
representatives or agreed to increase the coverage or benefits available under
any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such directors, officers, employees,
agents or representatives (other than normal increases in the ordinary course of
business consistent with past practice and that in the aggregate have not
resulted in a material increase in the benefits or compensation expense of the
Seller);
 
(v)  there has not been any change by the Seller in accounting or Tax reporting
principles, methods or policies;
 
(vi)  the Seller has not entered into any transaction or Contract or conducted
its business other than in the ordinary course consistent with past practice;
 
 
7

--------------------------------------------------------------------------------

 
(vii)  the Seller has not failed to promptly pay and discharge current
liabilities except where disputed in good faith by appropriate proceedings;
 
(viii)  the Seller has not made any loans, advances or capital contributions to,
or investments in, any Person or paid any fees or expenses to the Seller or any
Affiliate of the Seller;
 
(ix)  the Seller has not mortgaged, pledged or subjected to any Lien any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of the Seller, except for assets acquired or
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;
 
(x)  the Seller has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Seller;
 
(xi)  the Seller has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Seller;
 
(xii)  the Seller has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $25,000 individually or $100,000
in the aggregate;
 
(xiii)  the Seller has not instituted or settled any material legal proceeding;
and
 
(xiv)  the Seller has not agreed to do anything set forth in this Section 3.9.
 
3.10.  Taxes.
 
(a)  Except as set forth on Schedule 3.10, (A) all Tax returns required to be
filed by or on behalf of the Seller have been properly prepared and duly and
timely filed with the appropriate taxing authorities in all jurisdictions in
which such Tax returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings), and all such Tax
returns were true, complete and correct in all material respects; (B) all Taxes
payable by or on behalf of the Seller or in respect of its income, assets or
operations have been fully and timely paid, and adequate reserves or accruals
for Taxes have been provided with respect to any period for which Tax Returns
have not yet been filed or for which Taxes are not yet due and owing; and (C)
the Seller has not executed or filed with the Internal Revenue Service (the
“IRS”) or any other taxing authority any agreement, waiver or other document or
arrangement extending or having the effect of extending the period for
assessment or collection of Taxes (including, but not limited to, any applicable
statute of limitation), and no power of attorney with respect to any Tax matter
is currently in force. “Tax or Taxes” means all federal, state, local or other
taxes or similar governmental charges, fees, levies or assessments.
 
(b)  The Seller has complied in all material respects with all applicable laws
(as defined in Section 3.18), rules and regulations relating to the payment and
withholding of Taxes and has duly and timely withheld from employee salaries,
wages and other compensation and has paid over to the appropriate taxing
authorities all amounts required to be so withheld and paid over for all periods
under all Laws.
 
 
8

--------------------------------------------------------------------------------

 
(c)  Parent has received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Seller relating to the taxable
periods since inception of Seller (B) any audit report issued within the last
three years relating to any material Taxes due from or with respect to its
income, assets or operations. All income and franchise Tax returns filed by or
on behalf of the Seller for the taxable years ended on the respective dates set
forth on Schedule 3.10 have been examined by the relevant taxing authority or
the statute of limitations with respect to such Tax Returns has expired.
 
(d)  Schedule 3.10 lists all material types of Taxes paid and material types of
Tax returns filed by or on behalf of the Seller. Except as set forth on Schedule
3.10, no claim has been made by a taxing authority in a jurisdiction where the
Seller does not file Tax Returns such that it is or may be subject to taxation
by that jurisdiction.
 
(e)  Except as set forth on Schedule 3.10, all deficiencies asserted or
assessments made as a result of any examinations by the IRS or any other taxing
authority of the Tax Returns of or covering or including the Seller that are
owed by the Seller have been fully paid, and there are no other audits or
investigations by any taxing authority in progress, nor has the Seller received
any written notice from any taxing authority that it intends to conduct such an
audit or investigation. No issue has been raised in writing by a federal, state,
local or foreign taxing authority in any current or prior examination which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent taxable period.
 
(f)  Except as set forth on Schedule 3.10, the Seller has not (A) agreed to or
is not required to make any adjustments pursuant to Section 481(a) of the Code
or any similar provision of state, local or foreign law by reason of a change in
accounting method initiated by the Seller or has any knowledge that the IRS has
proposed any such adjustment or change in accounting method, or has any
application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Seller, (B) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Seller, or (C) requested any
extension of time within which to file any Tax Return, which Tax Return has
since not been filed within the period of limitations.
 
(g)  No property owned by the Seller is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code or (iii) is
“tax-exempt bond financed property” within the meaning of Section 168(g) of the
Code.
 
(h)  The Seller is not a foreign person within the meaning of Section 1445 of
the Code.
 
 
9

--------------------------------------------------------------------------------

 
(i)  The Seller is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.
 
(j)  There is no contract, agreement, plan or arrangement covering any person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by the Parent, the Affiliates or their respective
affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.
 
(k)  The Seller is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.
 
(l)  There are no liens as a result of any unpaid Taxes upon any of the assets
of the Seller.
 
(m)  Except as set forth on Schedule 3.10, the Seller has no elections in effect
for federal income tax purposes under Sections 108, 168, 441, 463, 472, 1017,
1033 or 4977 of the Code.
 
(n)  The Seller has never owned any Subsidiaries and has never been a member of
any consolidated, combined or affiliated group of corporations for any Tax
purposes.
 
3.11.  Real Property.
 
(a)  Seller does not own any interest in any real property. Seller has no
interests (including leases) in real property.
 
(b)  The Seller does not own or hold, and is not obligated under or a party to,
any option, right of first refusal or other contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.
 
3.12.  Tangible Personal Property.
 
(a)  Schedule 3.12(a) sets forth all leases of personal property (“Personal
Property Leases”) involving annual payments in excess of $1,000 relating to
personal property used in the business of the Seller or to which the Seller is a
party or by which the properties or assets of the Seller is bound. The Seller
has delivered or otherwise made available to the Parent true, correct and
complete copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto.
 
(b)  The Seller has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no default under any Personal
Property Lease by the Seller or, to the best knowledge of the Seller, by any
other party thereto, and no event has occurred that with the lapse of time or
the giving of notice or both would constitute a default thereunder.
 
 
10

--------------------------------------------------------------------------------

 
(c)  The Seller has good and marketable title to all of the items of tangible
personal property utilized in the Business (except as sold or disposed of
subsequent to the date thereof in the ordinary course of business consistent
with past practice), free and clear of any and all liens other than as set forth
on Schedule 3.12. All such items of tangible personal property which,
individually or in the aggregate, are material to the operation of the business
of the Seller are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used.
 
(d)  All of the items of tangible personal property used by the Seller under the
Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted) and are suitable for the purposes used.
 
3.13.  Intangible Property. Schedule 3.13 contains a complete and correct list
of each patent, trademark, trade name, service mark and copyright owned or used
by the Seller as well as all registrations thereof and pending applications
therefor, and each license or other agreement relating thereto. Each of the
foregoing is owned by the party shown on such Schedule as owning the same, free
and clear of all mortgages, claims, liens, security interests, charges and
encumbrances and is in good standing and not the subject of any challenge. There
have been no claims made and the Seller has not received any notice or otherwise
knows or has reason to believe that any of the foregoing is invalid or conflicts
with the asserted rights of others. The Seller possesses, owns or licenses all
patents, patent licenses, trade names, trademarks, service marks, brand marks,
brand names, copyrights, know-how, formulae, designs, logos and other
proprietary and trade rights necessary for the conduct of its business as now
conducted, not subject to any restrictions and without any known conflict with
the rights of others and has not forfeited or otherwise relinquished any such
patent, patent license, trade name, trademark, service mark, brand mark, brand
name, copyright, know-how, formulate or other proprietary right necessary for
the conduct of its business as conducted on the date hereof. The Seller is not
under any obligation to pay any royalties or similar payments in connection with
any license to any Affiliate thereof. As used in this Agreement, “Affiliate”
means, with respect to any person, any other person directly or indirectly
controlling, controlled by or under common control with such person and for
purposes of individuals, Affiliates would include an individual’s spouse and
minor children.
 
3.14.  Material Contracts. Schedule 3.14 sets forth all of the following
Contracts to which the Seller is a party or by which it is bound (collectively,
the “Material Contracts”): (i) Contracts with any current officer or director of
the Seller; (ii) Contracts with any labor union or association representing any
employee of the Seller; (iii) Contracts pursuant to which any party is required
to purchase or sell a stated portion of its requirements or output from or to
another party; (iv) Contracts for the sale of any of the assets of the Seller
other than in the ordinary course of business or for the grant to any person of
any preferential rights to purchase any of its assets; (v) joint venture
agreements; (vi) material Contracts containing covenants of the Seller not to
compete in any line of business or with any person in any geographical area or
covenants of any other person not to compete with the Seller in any line of
business or in any geographical area; (vii) Contracts relating to the
acquisition by the Seller of any operating business or the capital stock of any
other person; (viii) Contracts relating to the borrowing of money; or (ix) any
other Contracts, other than Real Property Leases. There have been made available
to the Parent, its affiliates and their representatives true and complete copies
of all of the Material Contracts. Except as set forth on Schedule 3.14, all of
the Material Contracts and other agreements are in full force and effect and are
the legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity). Except as set forth on Schedule 3.14, the Seller is not in default in
any material respect under any Material Contracts, nor, to the knowledge of the
Seller, is any other party to any Material Contract in default thereunder in any
material respect.
 
 
11

--------------------------------------------------------------------------------

 
3.15.  Employee Benefits. 
 
(a)  Schedule 3.15(a) sets forth a complete and correct list of (i) all
“employee benefit plans”, as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and any other pension plans
or employee benefit arrangements, programs or payroll practices (including,
without limitation, severance pay, vacation pay, company awards, salary
continuation for disability, sick leave, retirement, deferred compensation,
bonus or other incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
maintained by the Seller or to which the Seller contributes or is obligated to
contribute thereunder with respect to such employee (“Employee Benefit Plans”)
and (ii) “employee pension plans”, as defined in Section 3(2) of ERISA (“Pension
Plans”).
 
3.16.  Labor.
 
(a)  Except as set forth on Schedule 3.16(a), the Seller is not party to any
labor or collective bargaining agreement and there are no labor or collective
bargaining agreements which pertain to employees of the Seller. The Seller has
delivered or otherwise made available to the Parent true, correct and complete
copies of the labor or collective bargaining agreements listed on Schedule
3.16(a), together with all amendments, modifications or supplements thereto.
 
(b)  Except as set forth on Schedule 3.16(b), no employees of the Seller are
represented by any labor organization. No labor organization or group of
employees of the Seller has made a pending demand for recognition, and there are
no representation proceedings or petitions seeking a representation proceeding
presently pending or, to the best knowledge of the Seller, threatened to be
brought or filed, with the National Labor Relations Board or other labor
relations tribunal. There is no organizing activity involving the Seller pending
or, to the best knowledge of the Seller, threatened by any labor organization or
group of employees of the Seller.
 
(c)  There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the best knowledge of the Seller, threatened against or involving the Seller.
There are no unfair labor practice charges, grievances or complaints pending or,
to the best knowledge of the Seller, threatened by or on behalf of any employee
or group of employees of the Seller.
 
 
12

--------------------------------------------------------------------------------

 
3.17.  Litigation. Except as set forth in Schedule 3.17, there is no suit,
action, proceeding, or, to the knowledge of Seller, investigation, claim or
order pending or threatened against the Seller (or to the knowledge of the
Seller pending or threatened, against any of the officers, directors or key
employees of the Seller with respect to their business activities on behalf of
the Seller), or to which the Seller is otherwise a party, which, if adversely
determined, would have a Material Adverse Effect, before any court, or before
any governmental department, commission, board, agency, or instrumentality; nor
to the knowledge of the Seller is there any reasonable basis for any such
action, proceeding, or investigation. The Seller is not subject to any judgment,
order or decree of any court or governmental agency except to the extent the
same are not reasonably likely to have a Material Adverse Effect and is not
engaged in any legal action to recover monies due it or for damages sustained by
it. 
 
3.18.  Compliance with Laws; Permits.
 
The Seller is in compliance with all federal, state and local statutes, laws,
rules, regulations, orders and ordinances (“Laws”) applicable to it or to the
conduct of its business or operations or the use of its properties (including
any leased properties) and assets, except for such non-compliances as would not,
individually or in the aggregate, have a Material Adverse Effect. The Seller has
all governmental permits and approvals from state, federal or local authorities
which are required for it to operate its business, except for those the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect.
 
3.19.  Environmental Matters. Except as set forth on Schedule 3.19 hereto:
 
(a)  the operations of the Seller are in compliance with all applicable laws
promulgated by any governmental entity which prohibit, regulate or control any
hazardous material or hazardous material activity (“Environmental Laws”) and all
permits issued pursuant to Environmental Laws or otherwise;
 
(b)  the Seller has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;
 
(c)  the Seller is not the subject of any outstanding written order or Contract
with any governmental authority or person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any release or threatened release of a Hazardous
Material (“Release”);
 
(d)  the Seller has not received any written communication alleging either or
both that it may be in violation of any Environmental Law, or any permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law;
 
(e)  the Seller does not have any current contingent liability in connection
with any Release into the indoor or outdoor environment (whether on-site or
off-site);
 
 
13

--------------------------------------------------------------------------------

 
(f)  there are no investigations of the business, operations, or currently or
previously owned, operated or leased property of the Seller pending or, to the
Seller’s knowledge, threatened which could lead to the imposition of any
liability pursuant to Environmental Law;
 
(g)  to the Seller’s knowledge, there is not located at any of the properties of
the Seller any (i) underground storage tanks, (ii) asbestos-containing material
or (iii) equipment containing polychlorinated biphenyls; and,
 
(h)  the Seller has provided to the Parent all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Seller.
 
3.20.  Insurance. Schedule 3.20 sets forth a complete and accurate list of all
policies of insurance of any kind or nature covering the Seller or any of its
employees, properties or assets, including, without limitation, policies of
life, disability, fire, theft, workers compensation, employee fidelity and other
casualty and liability insurance. All such policies are in full force and
effect, and, to the Seller’s knowledge, it is not in default of any provision
thereof, except for such defaults as would not, individually or in the
aggregate, have a Material Adverse Effect. 
 
3.21.  Inventories; Receivables; Payables.
 
(a)  The inventories of the Seller are in good and marketable condition, and are
saleable in the ordinary course of business.
 
(b)  The Seller’s accounts receivable through the date of this Agreement shall
be the responsibility of the Seller. Such account receivables have arisen from
bona fide transactions in the ordinary course of business consistent with past
practice.
 
(c)  Any accounts payable and/or any liability related to the inventory
purchased by Seller pursuant to this Agreement shall be the responsibility of
the Purchaser. Such accounts payable are the result of bona fide transactions in
the ordinary course of business.
 
3.22.  Customers and Suppliers. Schedule 3.22 sets forth a list of all customers
and suppliers of the Seller, showing the approximate total sales by the Seller
to each such customer and the approximate total purchases by the Seller from
each such supplier, during the last one year period ended November 30, 2006.
Since December 1, 2006, there has not been any material adverse change in the
business relationship of the Seller with any customer or supplier listed on
Schedule 3.22.
 
3.23.  Banks. Schedule 3.23 contains a complete and correct list of the names
and locations of all banks in which the Seller has accounts or safe deposit
boxes and the names of all persons authorized to draw thereon or to have access
thereto. Except as set forth on Schedule 3.23, no person holds a power of
attorney to act on behalf of the Seller.
 
3.24.  No Misrepresentations. No representation or warranty of the Seller and
the Owner contained in this Agreement or in any schedule hereto or in any
certificate or other instrument furnished by the Seller and the Owner to the
Parent pursuant to the terms hereof, taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
 
14

--------------------------------------------------------------------------------

 
3.25.  Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Seller in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
 
3.26.  Information. Seller and Owner have been furnished with or have had access
at the EDGAR Website of the Securities and Exchange Commission to all of
Parent’s filings with the SEC. In addition, the Seller has received in writing
from Parent such other information concerning its operations, financial
condition and other matters as the Seller and Owner have requested in writing
and considered all factors the Sellers deem material in deciding on the
advisability of investing in the Shares.
 
3.27.  Investment Intention. The Seller is acquiring the Shares for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act of 1933, as amended
(the “Securities Act”). The Seller understands that the Shares have not been
registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.
 
3.28.  Investment Experience. The Seller is in a financial position to hold the
Shares and is able to bear the economic risk and withstand a complete loss of
the Seller’s investment in the Shares. The Seller recognizes that the Shares
involve a high degree of risk. The Seller is a sophisticated investor, is able
to fend for itself in the transaction contemplated by this Agreement, and has
such knowledge and experience in financial and business matters that the Seller
is capable of evaluating the merits and risks of the prospective investment in
the Shares. 
 
3.29.  Restricted Securities. The Seller understands that the Shares have not
been registered under the Securities Act, and will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of Shares unless (i)
pursuant to an effective registration statement under the Securities Act, (ii)
such holder provides the Company with an opinion of counsel, in form and
substance reasonably acceptable to the Company, to the effect that a sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act and the transferee agrees to be bound by the terms and conditions
of this Agreement, (iii) such holder provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that the
Shares can be sold pursuant to Rule 144 promulgated under the Securities Act
(“Rule 144”) or (iv) pursuant to Rule 144(k) promulgated under the Securities
Act following the applicable holding period.
 
3.30.  Legend. The Seller agrees that the certificates for the Shares shall bear
the following legend and that the Seller will comply with the restrictions on
transfer set forth in such legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
 
15

--------------------------------------------------------------------------------

 
3.31.  Patriot Act. The Seller certifies that, to the best of the Seller’s
knowledge, the Seller has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Seller
hereby acknowledges that the Parent seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Seller hereby represents, warrants and agrees that: (i) none of the
cash or property owned by the Seller has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Seller has, and this Agreement will not,
cause the Seller to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001. 
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF
PARENT AND PURCHASER
 
The Parent and the Purchaser jointly and severally represent and warrant that:
 
4.1.  Organization and Good Standing.
 
(a)  The Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; and
 
(b)  Purchaser is a corporation duly incorporated and validly existing and in
good standing under the laws of the State of Delaware.
 
4.2.  Authorization of Agreement.
 
(a)  The Parent and the Purchaser have full corporate power and authority to
execute and deliver this Agreement, the Employment Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
to be executed by the Parent in connection with the consummation of the
transactions contemplated hereby and thereby (together with the Employment
Agreement, the “Parent Documents”), and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Parent and Purchaser of this Agreement and each Parent Document have been duly
authorized by all necessary corporate action on behalf of the Parent and
Purchaser. This Agreement has been, and each Parent Document will be at or prior
to the Closing, duly executed and delivered by the Parent and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Parent Document when so executed and
delivered will constitute, legal, valid and binding obligations of the Parent
and Purchaser, enforceable against the Parent and Purchaser in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
 
16

--------------------------------------------------------------------------------

 
(b)  Purchaser has the corporate power, capacity and authority to enter into and
complete this Agreement.
 
4.3.  Conflicts; Consents of Third Parties. 
 
(a)  Except as set forth on Schedule 4.3 hereto, neither of the execution and
delivery by the Parent or Purchaser of the Parent Documents, nor the compliance
by the Parent and Purchaser with any of the provisions hereof or thereof will
(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation, or by-laws of the Parent or Purchaser, respectively, (ii)
conflict with, violate, result in the breach of, or constitute a default under
any note, bond, mortgage, indenture, license, agreement or other obligation to
which the Parent or Purchaser is a party or by which the Parent, Purchaser or
their respective properties or assets are bound or (iii) violate any statute,
rule, regulation, order or decree of any governmental body or authority by which
the Parent or Purchaser is bound, except, in the case of clauses (ii) and (iii),
for such violations, breaches or defaults as would not, individually or in the
aggregate, have a material adverse effect on the business, properties, results
of operations, prospects, conditions (financial or otherwise) of the Parent and
its subsidiaries, taken as a whole.
 
(b)  No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Parent in connection with the execution and
delivery of this Agreement or the Parent Documents or the compliance by Parent
with any of the provisions hereof or thereof.
 
4.4.  Litigation. There are no Legal Proceedings pending or, to the best
knowledge of the Parent, threatened that are reasonably likely to prohibit or
restrain the ability of the Parent or Purchaser to enter into this Agreement or
consummate the transactions contemplated hereby.
 
4.5.  Financial Advisors. No person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Parent in connection with the
transactions contemplated by this Agreement and no person is entitled to any fee
or commission or like payment in respect thereof.
 
4.6.  Patriot Act. The Parent certifies that, to the best of the Parent’s
knowledge, the Parent has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Parent
hereby acknowledges that the Seller seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Parent hereby represents, warrants and agrees that: (i) none of the
cash or property owned by the Seller has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Parent has, and this Agreement will not,
cause the Parent to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.
 
 
17

--------------------------------------------------------------------------------

 
4.7.  No Knowledge of Breaches. Parent does not have actual knowledge of any
breach of any representation and warranty made by Seller and the Owner
hereunder.
 
ARTICLE V.
COVENANTS
 
5.1.  Access to Information. The Seller and Owner agree that, prior to the
Closing Date, the Parent shall be entitled, through its officers, employees and
representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Seller and such examination of the books, records and
financial condition of the Seller as it reasonably requests and to make extracts
and copies of such books and records. Any such investigation and examination
shall be conducted during regular business hours and under reasonable
circumstances, and the Seller shall cooperate fully therein. No investigation by
the Parent prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in the Seller Documents. In order that the Parent may have full
opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Seller, Seller shall cause its officers, employees, consultants, agents,
accountants, attorneys and other representatives to cooperate fully with such
representatives in connection with such review and examination.
 
5.2.  Conduct of the Business Pending the Closing.
 
(a)  Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, the Seller shall:
 
(i)  conduct its business only in the ordinary course consistent with past
practice;
 
(ii)  use its best efforts to (A) preserve its present business operations,
organization and goodwill and (B) preserve its present relationship with Persons
having business dealings with it;
 
(iii)  maintain (A) all of its assets and properties in their current condition,
ordinary wear and tear excepted and (B) insurance upon all of its properties and
assets in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;
 
(iv)  (A) maintain its books, accounts and records in the ordinary course of
business consistent with past practices, (B) continue to collect accounts
receivable and pay accounts payable utilizing normal procedures and without
discounting or accelerating payment of such accounts, and (C) comply with all
contractual and other obligations applicable to its operation; and
 
 
18

--------------------------------------------------------------------------------

 
(v)  comply in all material respects with applicable Laws.
 
(b)  Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, the Seller shall not:
 
(i)  except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person;
 
(ii)  place a Lien (except for liens that do not materially impair the use of
the property subject thereto in their respective businesses as presently
conducted) on any of its properties or assets (whether tangible or intangible);
 
(iii)  acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of its material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice);
 
(iv)  cancel or compromise any debt or claim or waive or release any material
right except in the ordinary course of business consistent with past practice;
 
(v)  enter into any commitment for capital expenditures in excess of $1,000 for
any individual commitment and $5,000 for all commitments in the aggregate;
 
(vi)  introduce any material change with respect to its operation, including any
material change in the types, nature, composition or quality of its products or
services, experience any material change in any contribution of its product
lines to its revenues or net income, or, other than in the ordinary course of
business, make any change in product specifications or prices or terms of
distributions of such products;
 
(vii)  enter into any transaction or make or enter into any Contract which by
reason of its size or otherwise is not in the ordinary course of business
consistent with past practice;
 
(viii)  enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person;
 
(ix)  except for transfers of cash pursuant to normal cash management practices,
make any investments in or loans to, or pay any fees or expenses to, or enter
into or modify any Contract with any Affiliate; or
 
(x)  agree to do anything prohibited by this Section 5.2 or anything which would
make any of the representations and warranties of the Seller in this Agreement
or the Seller Documents untrue or incorrect in any material respect as of any
time through and including the Effective Time.
 
 
19

--------------------------------------------------------------------------------

 
5.3.  Consents. The Seller shall use its best efforts, and the Parent shall
cooperate with the Seller, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 3.5(b) hereof; provided, however, that neither the Seller
nor the Parent shall be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested.
 
5.4.  Other Actions. Each of the Seller, Owner, Parent and Purchaser shall use
its best efforts to (i) take all actions necessary or appropriate to consummate
the transactions contemplated by this Agreement and (ii) cause the fulfillment
at the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
 
5.5.  No Solicitation. The Seller will not, and will not cause or permit any of
its partners, officers, employees, representatives or agents (collectively, the
“Representatives”) to, directly or indirectly, (i) discuss, negotiate,
undertake, authorize, recommend, propose or enter into, either as the proposed
surviving, merged, acquiring or acquired corporation, any transaction involving
a merger, consolidation, business combination, purchase or disposition of any
amount of the assets or capital stock or other equity interest in it other than
the transactions contemplated by this Agreement (an “Acquisition Transaction”),
(ii) facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning its business, operations, properties or assets in connection with an
Acquisition Transaction, or (iv) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing. The Seller will inform the Parent in
writing immediately following the receipt by the Seller or any Representative of
any proposal or inquiry in respect of any Acquisition Transaction.
 
5.6.  Preservation of Records. The Seller, Owner, the Parent and Purchaser agree
that each of them shall preserve and keep the records held by it relating to the
business of the Seller for a period of three years from the Closing Date (six
years with respect to tax related records) and shall make such records and
personnel available to the other as may be reasonably required by such party in
connection with, among other things, preparation of financial statements,
disclosure of information to the Securities and Exchange Commission, stock
exchange or similar entity, any insurance claims by, legal proceedings against
or governmental investigations of the Seller, the Parent or Purchaser or any of
their Affiliates or in order to enable the Seller, the Parent or Purchaser to
comply with their respective obligations under this Agreement, the Employment
Agreement and each other agreement, document or instrument contemplated hereby
or thereby. In the event the Seller, the Parent or Purchaser wishes to destroy
such records after that time, such party shall first give ninety (90) days prior
written notice to the other and such other party shall have the right at its
option and expense, upon prior written notice given to such party within that
ninety (90) day period, to take possession of the records within one hundred and
eighty (180) days after the date of such notice.
 
 
20

--------------------------------------------------------------------------------

 
5.7.  Publicity. Neither the Seller, the Parent nor the Purchaser shall issue
any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other party hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of the Parent or the Seller, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which the Parent or the Seller lists securities, provided that, to
the extent required by applicable Law, the party intending to make such release
shall use its best efforts consistent with such applicable Law to consult with
the other party with respect to the text thereof. 
 
5.8.  Use of Name. The Seller hereby agrees that upon the consummation of the
transactions contemplated hereby, the Parent and Purchaser shall have the sole
right to the use of the name “My Video Daily” and variations thereof and the
Seller shall not, and shall not cause or permit any Affiliate to use such name
or any variation or simulation thereof. 
 
5.9.  Piggyback Registration. (i) If the Company proposes to register any of its
Common Stock under the Securities Act, whether as a result of an offering for
its own account or the account of others (but excluding any registrations to be
effected for Forms S-4 or S-8 or other applicable successor Forms) on a
Registration Statement, the Company shall, each such time, give to the Seller
twenty (20) days’ prior written notice of its intent to do so, and such notice
shall describe the proposed registration and shall offer the Seller the
opportunity to include in such Registration Statement such number of the Shares
as the Seller may request. Upon the written request of the Seller given to the
Company within fifteen (15) days after the receipt of any such notice by the
Company, the Company shall include in such Registration Statement all or part of
the Shares, to the extent requested to be registered, subject to clause (ii)
below.
 
(ii)  If a registration pursuant to this Section 5.9 involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested by the Seller to
be included in such registration is likely to materially and adversely affect
the success of the offering or the price that would be received for any shares
of Common Stock included in such offering, then, notwithstanding anything in
this Section 5.9 to the contrary, the Company shall only be required to include
in such registration, to the extent of the number of shares of Common Stock
which the Company is so advised can be sold in such offering, (A) first, any
shares of Common Stock proposed to be included in such registration for the
account of the Company, and (B) second, the number of shares of Common Stock
requested to be included in such registration for the account of any
stockholders of the Company (including the Seller), pro rata among such
stockholders on the basis of the number of shares of Common Stock that each of
them has requested to be included in such registration.
 
(iii)  In connection with any offering involving an underwriting of shares, the
Company shall not be required under this Section 5.9 or otherwise to include the
Shares of the Seller therein unless the Seller accepts and agrees to the terms
of the underwriting, which shall be reasonable and customary, as agreed upon
between the Company and the underwriters selected by the Company.


 
21

--------------------------------------------------------------------------------

 
 
5.10.  Employment Agreement. The Owner hereby agrees that, on or prior to the
Closing Date, Robertson Price shall execute and deliver to Parent and Purchaser
an employment agreement, substantially in the form of Exhibit A hereto (the
“Employment Agreement”).
 
ARTICLE VI.
CONDITIONS TO CLOSING
 
6.1.  Conditions Precedent to Obligations of Parent and Purchaser. The
obligation of the Parent and Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by the Parent in whole or in part to the extent permitted by applicable
Law):
 
(a)  all representations and warranties of the Seller and Owner contained herein
shall be true and correct as of the date hereof;
 
(b)  all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c)  the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
 
(d)  the Parent shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to the Parent) executed
by the Seller certifying as to the fulfillment of the conditions specified in
Sections 6.1(a), 6.1(b) and 6.1(c) hereof;
 
(e)  the Parent shall have obtained all consents and waivers referred to in
Section 4.3 hereof with respect to the transactions contemplated by this
Agreement and the Parent Documents;
 
(f)  there shall not have been or occurred any event which will have a Material
Adverse Effect;
 
(g)  the Seller shall have obtained all consents and waivers referred to in
Section 3.5 hereof, in a form reasonably satisfactory to the Parent, with
respect to the transactions contemplated by this Agreement and the Seller
Documents;
 
(h)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller or the Parent seeking to restrain or prohibit or
to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
 
 
22

--------------------------------------------------------------------------------

 
(i)  the Seller shall have delivered a Certificate of Incumbency executed by the
Company’s Secretary;
 
(j)  the Seller shall have delivered a certificate of the Company executed by
the Company’s Secretary attaching and certifying to the truth and correctness of
(i) the Certificate of Incorporation, (ii) the Bylaws and (iii) the resolutions
adopted by the Company’s Board of Directors and Shareholders in connection with
the transactions contemplated by this Agreement.
 
(k)  the Owner shall have entered into the Employment Agreement with the
Purchaser, substantially in the form of Exhibit A hereto;
 
(l)  the Parent shall have received disclosure schedules required pursuant to
Article 3 hereof, which shall be reasonably satisfactory to the Parent.
 
6.2.  Conditions Precedent to Obligations of the Seller and Owner. The
obligations of the Seller and Owner to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Seller in whole or in part to the extent permitted by applicable law):
 
(a)  all representations and warranties of the Parent and Purchaser contained
herein shall be true and correct as of the date hereof;
 
(b)  all representations and warranties of the Parent and Purchaser contained
herein qualified as to materiality shall be true and correct, and all
representations and warranties of the Parent and Purchaser contained herein not
qualified as to materiality shall be true and correct in all material respects,
at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that date;
 
(c)  the Parent and Purchaser shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Parent and Purchaser on or prior to the Closing
Date;
 
(d)  the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer and Chief Financial Officer of the Parent and the
Purchaser certifying as to the fulfillment of the conditions specified in
Sections 6.2(a), 6.2(b) and 6.2(c), and resolutions of the Board of Directors of
the Parent and Purchaser authorizing the acquisition of the Seller;
 
(e)  there shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and
 
(f)  the Parent and Purchaser shall have entered into the Employment Agreement,
substantially in the form of Exhibit A hereto.
 
 
23

--------------------------------------------------------------------------------

 


ARTICLE VII.
DOCUMENTS TO BE DELIVERED
 
7.1.  Documents to be Delivered by the Seller. At the Closing, the Seller shall
deliver, or cause to be delivered, to the Parent and Purchaser the following:
 
(a)  copies of all consents and waivers referred to in Section 6.1(g) hereof;
 
(b)  the certificates and resolutions referred to in Sections 6.1 (d), (i) and
(j) hereof;
 
(c)  Employment Agreement, substantially in the form of Exhibit A hereto, duly
executed; and
 
(d)  such other documents as the Parent and Purchaser shall reasonably request.
 
7.2.  Documents to be Delivered by the Parent. At the Closing, the Parent and
Purchaser shall deliver to the Seller the following:
 
(a)  the certificates and resolutions referred to in Section 6.2(d) hereof; and
 
(b)  such other documents as the Seller shall reasonably request.
 
ARTICLE VIII.    INDEMNIFICATION
 
8.1.  Indemnification.
 
(a)  Subject to Section 8.2 hereof, the Seller hereby agrees to indemnify and
hold the Parent, Purchaser and their respective directors, officers, employees,
Affiliates, agents, successors and assigns (collectively, the “Parent
Indemnified Parties”) harmless from and against:
 
(i)  any and all liabilities of the Seller of every kind, nature and
description, absolute or contingent, existing as against the Seller prior to and
including the Closing Date or thereafter coming into being or arising by reason
of any state of facts existing, or any transaction entered into, on or prior to
the Closing Date, except to the extent that the same have been fully provided
for (and accrued and applied as a liability) in the Parent Balance Sheet or were
incurred in the ordinary course of business between the Parent Balance Sheet
Date and the Closing Date;
 
(ii)  subject to Section 9.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 3
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;
 
 
24

--------------------------------------------------------------------------------

 
(iii)  any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
(iv)  any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
“Losses”).
 
(b)  Subject to Section 8.2, Parent and Purchaser hereby agree to indemnify and
hold the Seller, the Owner and their Affiliates, agents, successors and assigns
(collectively, the “Seller Indemnified Parties”) harmless from and against:
 
(i)  subject to Section 9.3, any and all Losses based upon, attributable to or
resulting from the failure of any representation or warranty of the Parent and
Purchaser set forth in Section 4 hereof, or any representation or warranty
contained in any certificate delivered by or on behalf of the Parent pursuant to
this Agreement, to be true and correct as of the date made;
 
(ii)  any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Parent and
Purchaser under this Agreement;
 
(iii)  any and all Losses of the Parent or Purchaser of every kind, nature and
description, absolute or contingent, existing as against the Parent or Purchaser
after the Closing Date coming into being or arising by reason of any state of
facts existing, or any transaction entered into, after the Closing Date, except
for (A) such Losses for which Seller and the Owner have an obligation to
indemnify the Parent Indemnified Parties pursuant to Section 8.1 and (B) such
Losses that affect all shareholders of Parent or Purchaser by virtue of their
status as shareholders; and
 
(iv)  any and all Expenses incident to the foregoing.
 
8.2.  Limitations on Indemnification. An indemnifying party shall not have any
liability under this Section 8 unless the aggregate amount of Losses and
Expenses to the indemnified parties finally determined to arise thereunder based
upon, attributable to or resulting from the failure of any representation or
warranty to be true and correct, exceeds $100,000 (the “Basket”) and, in such
event, the indemnifying party shall be required to pay the entire amount of such
Losses and Expenses in excess of $100,000 (the “Deductible”).
 
8.3.  Indemnification Procedures.
 
(a)  In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 8.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense,
 
 
25

--------------------------------------------------------------------------------

 
 
to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.
 
(b)  After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c)  The failure of the indemnified party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1.  Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Parent.
 
 
26

--------------------------------------------------------------------------------

 
9.2.  Survival of Representations and Warranties. The parties hereto hereby
agree that the representations and warranties contained in this Agreement or in
any certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto (other than claims for
indemnifications with respect to the representation and warranties contained in
Sections 3.7, 3.10, 3.17, 3.19, 4.4 and 4.5 which shall survive for periods
coterminous with any applicable statutes of limitation) shall terminate unless
within twelve (12) months after the Closing Date written notice of such claims
is given to the Seller or such actions are commenced.
 
9.3.  Expenses. Except as otherwise provided in this Agreement, the Seller, the
Parent and Purchaser shall each bear its own expenses incurred in connection
with the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby.
 
9.4.  Specific Performance. The Seller and Owner acknowledge and agree that the
breach of this Agreement would cause irreparable damage to the Parent and
Purchaser and that the Parent and Purchaser will not have an adequate remedy at
law. Therefore, unless validly terminated pursuant to Section 2.2 above, the
obligations of the Seller under this Agreement, including, without limitation,
the Seller’s obligation to sell the Assets to the Parent and Purchaser, shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.
 
9.5.  Further Assurances. The Seller, the Parent and Purchaser each agrees to
execute and deliver such other documents or agreements and to take such other
action as may be reasonably necessary or desirable for the implementation of
this Agreement and the consummation of the transactions contemplated hereby.
 
9.6.  Submission to Jurisdiction; Consent to Service of Process
 
(a)  The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b)  Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 9.9.
 
 
27

--------------------------------------------------------------------------------

 
9.7.  Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
9.8.  Table of Contents and Headings. The table of contents and section headings
of this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement.
 
9.9.  Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
If to Parent or Purchaser:


ROO Group, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017
Attention: Robert Petty, CEO
Phone: (646) 352-0260
Fax: (646) 619-4074


With a copy to:
 
Richard Friedman, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Phone: 212-930-9700
Fax: 212-930-9725


 
28

--------------------------------------------------------------------------------

 
If to Seller or Owner:


RJM Price & Company, Inc.
377 Broome St. Suite A.
New York, NY., 10013
Attn: Robertson Price
Phone: _______________
Fax: _________________




With a copy to:


Simon J. Lincoln, Esq.
110 East 59th Street, Suite 3200
New York, NY 10022
Attn: Simon J. Lincoln, Esq.
Phone: 212-625-3110
Fax: 212-625-3421


9.10.  Acknowledgment of Representation of Counsel. Parent, Purchaser, Seller
and the Owner each acknowledges that each party has been represented by counsel
in connection with this Agreement and the subject matter hereof and has not
relied upon any tax advice, legal counsel or business advice provided by the
other party
 
9.11.  Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
9.12.  Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. No assignment of this Agreement or of any rights or obligations
hereunder may be made by either the Seller or the Parent (by operation of law or
otherwise) without the prior written consent of the other parties hereto and any
attempted assignment without the required consents shall be void.
 
 
29

--------------------------------------------------------------------------------

 

ROO Group, Inc.
 




By: __/s/ Rob Petty___________________
Name:  Rob Petty
Title: Chief Executive Officer




ROO Media Corporation


By: _/s/ Rob Petty_____________________
Name: Rob Petty
Title: Chief Executive Officer




 
RJM Price & Company, Inc.




By: __/s/ Robertson J. Price____________
Name: Robertson Price
Title: President




  /s/ Robertson Price                                           
Robertson Price




 
30

--------------------------------------------------------------------------------

 




Schedule 1.1(b)
List of Seller’s Contracts


1. Ask Jeeves Contract, by and between R.J.M. Price & Company, Inc., and IAC
Search & Media, Inc., dated 7/13/2006.




 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(c)
Intellectual Property


   
              1. Domain Names:
 

i.     
MyVideoDaily.com

ii.     
MyVideoDay.com

iii.     
MyMusicVideoDaily.com

iv.     
MusicVideoDaily.com

v.     
GoMusicVideo.com

vi.     
GetNewsVideo.com

vii.     
VideoNewsChannel.com

viii.     
VideoNewsNet.com

ix.     
VideoNewsCenter.com

x.     
eFilmTrailers.com

xi.     
eFashionVideo.com

xii.     
USNewsVideo.com

xiii.     
MyVdeo.com

xiv.     
MiVDo.com

xv.     
MivOH.com

xvi.     
MyDNow.com

xvii.     
Viduko.com

xviii.     
Viduku.com

2.            
Code:

i.  
    All code associated with:

1.      
MyVideoDaily.com

2.      
MyVideoDaily administration console/reporting

3.  
    MyVideoDaily Software Applications including the MVD miniplayer and MVD
screensaver







 
 

--------------------------------------------------------------------------------

 


Schedule 1.2
Excluded Assets




None
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.4(b)(ii)
Milestones


SCHEDULE 1


The achievement of any one Milestone shall require the issuance by Purchaser of
$166,667 in Shares to Seller.


1.  Full integration into the Parent of MVD’s keyword generation and search
marketing engine. With the understanding that this effort must be ongoing.


2.  Robertson Price to utilize his best efforts to increase organic traffic to
the Parent’s properties by 50%, recognizing the Parent needs to support those
efforts. The determination as to the achievement of this milestone shall be made
by the Parent in its sole and absolute discretion.


3. Using MyVideoDaily in the best interests of the Parent, which. The
determination as to the achievement of this milestone shall be made by the
Parent in its sole and absolute discretion.


4. Lead and deliver product development initiative to provide most profitable
customer / consumer / traffic driven feature set for ROO's 2007 product
offering. These improvements should include Community and User Generated Content
modules. The determination as to the achievement of this milestone shall be made
by the Parent in its sole and absolute discretion


5. Assist in traffic driving recommendations initiatives for key clients leading
to increased revenues over and above original customer projections, recognizing
the Parent needs to support those efforts. The determination as to the
achievement of this milestone shall be made by the Parent in its sole and
absolute discretion
 
6. Robertson Price employed for a full year; provided that if his employment is
terminated by (a) Robertson Price due to a breach by Parent or the Purchaser of
this Agreement or the Employment Agreement, which breach is not cured within the
permitted cure-period, or (b) Parent or the Purchaser for any reason other than
for “Cause” (as defined in the Employment Agreement), then Robertson Price will,
as of the date of termination, automatically be deemed to have been employed for
a full year (as required in this Section 6 of Schedule 1).


The Parties agree:
(a)  there is no particular order for when these Milestones are to be completed.
The Parent may, at its discretion, determine the focus of Robertson Price in
achieving these Milestones. However, the achievement of any Milestone in any
order shall require the issuance of Shares described above.
 
(b) These Milestones are intended to be completed in one year.


 
 

--------------------------------------------------------------------------------

 


Schedule 3.5(a)
No Conflicts; Consents of Third Parties
 
 
None

 
 

--------------------------------------------------------------------------------

 

Schedule 3.5(b)
Contract Assignments
 
 
R. J. M. Price & Company, Inc., must seek consent to assign the “Ask Jeeves”
contract to ROO. The governing provision of this contract is inserted below:


Assignment. This Agreement is not assignable by either party without the prior
written approval of the other party. Notwithstanding the foregoing, either party
may assign this Agreement without consent to a successor in interest, any
affiliated entity or in connection with any merger, consolidation, any sale of
all or substantially all of such party's assets or any other transaction in
which more than fifty (50%) percent of its voting securities are transferred;
provided that the assignment is not to a competitor of the non-assigning party,
as reasonably determined by the non-assigning party, in such case either party
can terminate this Agreement.




 
 

--------------------------------------------------------------------------------

 



Schedule 3.8
Liabilities




None
 
 


 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.9
Absence of Certain Developments






None
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.10
Taxes




All Seller taxes will be paid in full by seller
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 3.12
Personal Property Leases






None
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.13
Intangible Property



I.     
Trade Names:

i.     
MyVideoDaily.com

ii.     
MyVideoDay.com

iii.     
MyMusicVideoDaily.com

iv.     
MusicVideoDaily.com

v.     
GoMusicVideo.com

vi.     
GetNewsVideo.com

vii.     
VideoNewsChannel.com

viii.     
VideoNewsNet.com

ix.     
VideoNewsCenter.com

x.     
eFilmTrailers.com

xi.     
eFashionVideo.com

xii.     
USNewsVideo.com

xiii.     
MyVdeo.com

xiv.     
MiVDo.com

xv.     
MivOH.com

xvi.     
MyDNow.com

xvii.     
Viduko.com

xviii.     
Viduku.com

II.     
Patents: None

III.     
Service Marks: None

IV.     
Copyrights: None





None
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.14
Material Contracts



I.     
Shareholder Agreements. All Shareholders were required to enter into a standard
shareholder agreement in exchange for their equity.

a.     
Jenifer Meyerhardt (5/16/06)

b.     
Tim Ogilvie (3/10/2006)

c.     
Richard Price (2/21/2006)

d.     
Phil Koblence (2/21/2006)

II.     
Advisor Agreements, All Shareholders were also required to enter into advisor
agreements in exchange for their equity.

a.     
Jenifer Meyerhardt (5/16/06)

b.     
Tim Ogilvie (3/10/2006)

c.     
Richard Price (2/21/2006)

d.     
Phil Koblence (2/21/2006)

III.     
All contracts listed in Schedule 1.1(b)

 
 

 
 
 

--------------------------------------------------------------------------------

 




Schedule 3.15
Employee Benefits






None
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.16
Labor Matters






None
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.17
Litigation








None
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 3.19
Environmental Matters






None
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.20
Insurance




None
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.22
Customers and Suppliers


I. Customers:
1. ROO (No Revenue)
2. Amazon (No Revenue)
3. Ask Jeeves ($20,096.32 in Revenue)
4. Google ($642.45 in Revenue)


II. Suppliers:
1. ROO (No Cost)
2. NYI.net (Hosting Services at $79.00 Cost per month)




 
 

--------------------------------------------------------------------------------

 




Schedule 3.23
Banks






1. Citibank
 
 


 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.3
Conflicts; Consents of Third Parties








None.



